Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-6 are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (USPGPUB 2016/0275983)(hereinafter “Takahashi”).
For claim 1, Takahashi discloses a read-only optical information recording medium 10 (FIG. 1B) from which information is reproduced by blue laser, e.g., light with a wavelength of 405 nm (see para [0012]) comprising at least one reflection film L2 and at least one light transmission layer 12 laid in order on a substrate 11 the reflection film comprises a metal oxide containing Sn and Zn or a metal oxide containing In, e.g., a metal oxide containing In (para [0047]) and the reflection film has a film thickness of 20 nm or more and 70 nm or less, e.g., film thickness of 15-50 nm (see para [0050]).  
As per claim 3, Takahashi further teaches wherein the reflection film L2 has a refractive index at a wavelength 405 nm of 1.9 or more, e.g., greater than 2.0 and equal to or less than 2.7 (para [0047]) and has an extinction coefficient at a wavelength 405 nm of 0.1 or less, e.g., “within a range of equal to or greater than 0.01 and equal to or less than 0.5 by using such metal oxide and adjusting the composition thereof” (para [0047]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
For a description of Takahashi, see the rejection, supra.
With respect to claims 2 and 5, Takahashi further recites that, with respect to the reflection film L2, “As metal oxide, it is possible to use metal oxide of one or more elements selected from a group including W, Fe, Ti, In, Zn, Sn, Al, Si, Ge, Ti, Ga, Ta, Nb, Hf, Zr, Cr, Bi, and Mg, for example, and it is preferable to use metal oxide of one or more elements selected from a group including W, Fe, Ti, In, Sn, Si, and Zr.”  As such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the reflection film of Takahashi with a metal oxide containing elements of In and W, through the course of routine engineering optimization and experimentation, for the purpose of optimizing the optical properties of the medium and at least the refractive index and extinction coefficients as suggested by Takahashi (para [0047]).
In re Leshin, 125 USPQ 416 (CCPA 1960); In re Aller, 105 USPQ 233 (CCPA 1955), regarding these matters.
With respect to claim 6, Takahashi discloses wherein the reflection film has a refractive index at a wavelength 405 nm of 1.9 or more and has an extinction coefficient at a wavelength 405 nm of 0.1 or less, as set forth in claim 3, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
January 27, 2022